THE THIRTEENTH COURT OF APPEALS

                                    13-13-00337-CV


                       IN THE INTEREST OF J. D. F., A CHILD


                                    On Appeal from the
                      24th District Court of Refugio County, Texas
                            Trial Cause No. 2012-12-11617


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

April 17, 2014